DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
Applicant is advised that should claim 3 be found allowable, claim 4 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bates et al. (US 2016/0007860 A1) in view of Yamamoto (US 2015/0196274 A1).
Regarding claim 1, Bates discloses an image generation apparatus comprising: a processor (Paragraph 0060, image processing module) configured to generate a photoacoustic image based on a detection signal acquired by detecting a photoacoustic wave emitted from a tip portion of an insert inserted into a subject using an ultrasound probe and a sound speed in the subject; (Paragraph 0040-0042, imaging guidewire with photoacoustic transducer that is used to create and transmit ultrasound to image a region of interest around a distal tip of the imaging guidewire where ultrasound waves have a speed, paragraph 0065)	and a reference region size (Paragraph 0042, region of interest around the distal tip).	Bates does not clearly disclose extract a region having a predetermined range including a high signal value pixel collection portion having a region size larger than a reference region size as a tip region in a photoacoustic image generated based on an assumed sound speed and the detection signal, and set a sound speed of a photoacoustic image having a maximum image evaluation value as the sound speed in the subject among photoacoustic images for respective sound speeds generated by changing the sound speed in a predetermined sound speed range for the tip region.	Yamamoto discloses setting a region that can encompass various areas including an entire subject (Paragraph 0098) with sharpness values that includes a determined highest sharpness value in ultrasound images and changing sound velocity of ultrasound based on the velocities for areas having the highest sharpness value (Paragraphs 0092, 0095, and 0096).
	Yamamoto’s technique of setting regions that can encompass various areas including an entire subject and determining and changing sound velocity of ultrasound based on the velocity associated with the highest sharpness values in images would have been recognized by one of ordinary skill in the art to be applicable to the photoacoustic ultrasound imaging of a region of interest around a distal tip of an imaging guidewire of Bates and the results would have been predictable in the setting of region of interest beyond an area around a distal tip of an imaging guidewire and changing a velocity of the ultrasound used to image the region of interest based on the velocity associated with the highest sharpness values in ultrasound images. Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 2, Yamamoto discloses wherein the image evaluation value is an evaluation value indicating a smallness of intensity variation of a signal phase-adjusted based on sharpness of a photoacoustic image (Paragraphs 0092 and 0096, sharpness), contrast of the photoacoustic image, or a sound speed at a time of image generation in the tip region.
Regarding claim 3, Bates discloses wherein the reference region size is adjusted based on a type of the insert (Paragraph 0042, region of interest around the distal tip of the imaging guidewire), a generation condition of the photoacoustic wave, a type of the ultrasound probe, frequency characteristics of the ultrasound probe, a reception detection frequency band for the ultrasound probe, or a display size of a photoacoustic image.
Regarding claim 4, similar reasoning as discussed in claim 3 is applied.
Regarding claim 5, Bates in view of Yamamoto discloses wherein the processor specifies a high signal value pixel collection portion having a region size larger than the reference region size by image recognition, and extracts a region having a predetermined range including the extracted high signal value pixel collection portion as the tip region (Yamamoto, paragraph 0098, the region of interest can be set beyond the region of interest around the distal end of the imaging guidewire of Bates, paragraph 0042 with areas in ultrasound images that can be determined to have highest sharpness, Yamamoto, paragraph 0096).
Regarding claims 6 and 7, similar reasoning as discussed in claim 5 is applied.
Regarding claim 13, similar reasoning as discussed in claim 1 is applied.
Regarding claim 14, similar reasoning as discussed in claim 2 is applied.
Regarding claim 15, similar reasoning as discussed in claim 3 is applied.
Regarding claim 16, similar reasoning as discussed in claim 5 is applied.


Allowable Subject Matter
Claims 8-12 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 8, the prior art does not clearly disclose the image generation apparatus according to claim 1, wherein the processor performs reduction processing of reducing signal intensity of a high signal value pixel collection portion having a region size smaller than the reference region size on the photoacoustic image generated based on an assumed sound speed and the detection signal, and extracts a region having a predetermined range including a pixel having the highest signal value as the tip region in the photoacoustic image subjected to the reduction processing.
Regarding claim 17, similar reasoning as discussed in claim 8 is applied.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lakshminarayanan et al. (US 5,933,540) discloses application of a low pass filter which performs a smoothing function on the image data.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHI HOANG whose telephone number is (571)270-3417. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on (571)272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHI HOANG/Primary Examiner, Art Unit 2613